TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                   NO. 03-10-00121-CV



                                    In re State of Texas


                    ORIGINAL PROCEEDING FROM TRAVIS COUNTY




                          MEMORANDUM OPINION


              The State of Texas’s petition for writ of mandamus is denied. See Tex. R. App.

P. 52.8(a).




                                           __________________________________________

                                           Bob Pemberton, Justice

Before Chief Justice Jones, Justices Pemberton and Waldrop

Filed: March 31, 2010